The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 03/21/2022.
4.	Claims 1-16 are currently pending.
5.	Claims 1, 11, and 16 have been amended.

Continued Examination Under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/22 has been entered.

Claim Rejections - 35 USC § 103
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-8 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatamura et al (US 2007/0000614) in view of Koshiishi et al (US 2003/0106647) and Rice et al (US 2017/0213758) with evidentiary support provided by Hatoh et al (US 2014/0311676).
Regarding claim 1:
	Hatamura teaches a plasma processing apparatus (plasma processing system, 1) [fig 1 & 0020] comprising: a stage (substrate holder, 330) [fig 5 & 0035]; an electrostatic chuck (electrostatic clamp coupled to substrate holder, 330) [fig 5 & 0035]; an outer focus ring (outer focus ring, 360) having a recess (lip, 362) at a middle portion 
	Hatamura does not specifically teach the electrostatic chuck disposed on the stage, the electrostatic chuck having a wafer support to hold a wafer and a peripheral segment surrounding the wafer support, the peripheral segment having an upper surface lower than that of the wafer support; the outer focus ring disposed over the peripheral segment of the electrostatic chuck.
	Koshiishi teaches an electrostatic chuck (14a/14b) disposed on the stage (11), the electrostatic chuck (14a/14b) having a wafer support (14a) to hold a wafer (W) and a peripheral segment (14b) surrounding the wafer support (14a), the peripheral segment (14b) having an upper surface lower than that of the wafer support (see fig 1, 4) [fig 1, 4 & 0029-0030, 0056]; an outer focus ring (12) disposed over the peripheral segment (14b) of the electrostatic chuck (14a/14b) [fig 1 & 0029-0030].
	Hatamura and Koshiishi are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the electrostatic chuck of Hatamura to be positioned as in Koshiishi because such is an effective mechanism for clamping the outer focus ring so that a cooling effect is obtained and floating is prevented [Koshiishi – 0018].
	Hatamura modified by Koshiishi does not specifically disclose the stage having first through-holes; the electrostatic chuck having second through-holes; the recess of the outer focus ring having third through-holes; lift pins respectively extending through 
	Rice teaches structures below the inner focus ring (edge ring, 732) having through-holes (holes through 706/812/806) [fig 7-8A & 0051, 0054]; lift pins (push pins, 733) extending through the through-holes (holes through 706/812/806) [fig 7-8A & 0051, 0054], wherein O-rings are disposed in the first through holes of the stage to partition a vacuum space and an atmosphere space (see fig 7) [fig 7]; and one or more shift mechanisms (736/737) [fig 7 & 0053].
Modified Hatamura and Rice are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Hatamura with lift pins and one or more shift mechanisms, as in Rice, to facilitate transfer of the inner focus ring in order to optimize results of a specific process and to enable the apparatus to run longer between clean cycles [Rice – 0058].
	It is noted that modifying the apparatus of modified Hatamura with lift pins configured to lift the inner focus ring 380 of Hatamura results in a structure wherein through-holes pass through the structures therebelow (thereby meeting the limitations “such that the lift pins extend through the stage, the electrostatic chuck and the outer focus ring”). Specifically, through-holes would be formed in 330, 332 (where the esc would be disposed – see Koshiishi), and 362 of Hatamura (see fig 5) in order to accommodate the lift pins of Rice [see Hatoh – fig 2]. The test for obviousness is not whether the claimed invention must be expressly suggested in any one or all of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The claim limitations “to perform a first movement control and a second movement control, the first movement control vertically shifting the lift pins with a first stroke to adjust an upper surface of the inner focus ring at the same height as an upper surface of the outer portion of the outer focus ring in response to consumption of the inner focus ring, the second movement control vertically shifting the lift pins with a second stroke longer than the first stroke to transfer and replace the second ring” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 2:
The claim limitations “wherein the lift pins are in contact with the inner focus ring during plasma processing” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 3:
The claim limitations “wherein each of the shift mechanisms is capable of vertically shifting the corresponding lift pin with a first shift precision of about 0.02 mm at a pitch of 1 mm to 2 mm and a second shift precision of about 0.1 mm at a pitch of 20 mm” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 4:
Modified Hatamura teaches each of the shift mechanisms (736/737) includes: a driver (actuators, 736) [Rice - fig 7 & 0053]; a thruster (737) coaxially connected to the corresponding lift pin (733) [Rice - fig 7 & 0053]; and a transmitter (connection portion between 736/737) configured to transmit a power of the driver (736) to the thruster (737) [Rice - fig 7 & 0053]. 
Regarding claim 5:
Modified Hatamura teaches an inner peripheral surface (radially inner surface of 12) and a bottom surface of the outer focus ring (bottom of 12) are insulated (no material is a perfect conductor) from the electrostatic chuck (704) [Koshiishi - fig 1 & 0029-0030]. 
Regarding claim 6:

Regarding claim 7:
	Hatamura teaches an inner focus ring (380) [fig 5 & 0035].
	Although Hatamura does not specifically disclose “the inner focus ring has a radial width in a range from 3 mm to 15 mm”, it would have been an obvious to make the radial width of the inner focus ring fall within the claimed range, since such a modification would have involved a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
Regarding claim 8:
Hatamura teaches the inner focus ring (380) has an inner diameter (383) greater than an outer diameter of the wafer (see fig 5) [fig 5 & 0035]. 
Regarding claim 11:
	Hatamura teaches a plasma processing apparatus (plasma processing system, 1) [fig 1 & 0020] comprising: a stage (substrate holder, 330) [fig 5 & 0035]; an electrostatic chuck (electrostatic clamp coupled to substrate holder, 330) [fig 5 & 0035]; an outer focus ring (outer focus ring, 360) having an inner periphery (366) facing an outer periphery of the wafer support (330), the outer focus ring (360) having an inner portion (radially inner portion of lip 362), a middle portion (radially outer portion of lip 362) and an outer portion (remainder of 360), an upper surface of the inner portion the 
Hatamura does not specifically teach the electrostatic chuck disposed on the stage, the electrostatic chuck having a wafer support to hold a wafer and a peripheral segment surrounding the wafer support, the peripheral segment having an upper surface lower than that of the wafer support; the outer focus ring disposed over the peripheral segment of the electrostatic chuck.
	Koshiishi teaches an electrostatic chuck (14a/14b) disposed on the stage (11), the electrostatic chuck (14a/14b) having a wafer support (14a) to hold a wafer (W) and a peripheral segment (14b) surrounding the wafer support (14a), the peripheral segment (14b) having an upper surface lower than that of the wafer support (see fig 1, 4) [fig 1, 4 & 0029-0030, 0056]; an outer focus ring (12) disposed over the peripheral segment (14b) of the electrostatic chuck (14a/14b) [fig 1 & 0029-0030].
	Hatamura and Koshiishi are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the electrostatic chuck of Hatamura to be positioned as in Koshiishi because such is an effective mechanism for clamping the outer focus ring so that a cooling effect is obtained and floating is prevented [Koshiishi – 0018].

	Rice teaches structures below the inner focus ring (edge ring, 732) having through-holes (holes through 706/812/806) [fig 7-8A & 0051, 0054]; lift pins (push pins, 733) extending through the through-holes (holes through 706/812/806) for raising the inner focus ring (732) [fig 7-8A & 0051, 0054]; and one or more shift mechanisms (736/737) [fig 7 & 0053].
Modified Hatamura and Rice are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Hatamura with lift pins and one or more shift mechanisms, as in Rice, to facilitate transfer of the inner focus ring in order to optimize results of a specific process and to enable the apparatus to run longer between clean cycles [Rice – 0058].
	It is noted that modifying the apparatus of modified Hatamura with lift pins configured to lift the inner focus ring 380 of Hatamura results in a structure wherein through-holes pass through the structures therebelow (thereby meeting the limitations “such that the lift pins extend through the stage, the electrostatic chuck and the outer focus ring”). Specifically, through-holes would be formed in 330, 332 (where the esc would be disposed – see Koshiishi), and 362 of Hatamura (see fig 5) in order to accommodate the lift pins of Rice [see Hatoh – fig 2]. The test for obviousness is not In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The claim limitations “to perform a first movement control and a second movement control, the first movement control vertically shifting the lift pins with a first stroke to adjust an upper surface of the inner focus ring at the same height as an upper surface of the outer portion of the outer focus ring in response to consumption of the inner focus ring, the second movement control vertically shifting the lift pins with a second stroke longer than the first stroke to transfer and replace the second ring” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claims 12-15:
The claim limitations set forth in claims 12-15 are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 16:
	Hatamura teaches a plasma processing apparatus (plasma processing system, 1) [fig 1 & 0020] comprising: a plasma processing chamber (processing chamber, 10) [fig 1 & 0020]; a substrate support (substrate holder, 330) disposed in the plasma processing chamber (10) [fig 1, 5 & 0035]; a first ring (outer focus ring, 360) having an inner portion (radially inner portion of lip 362), a middle portion (radially outer portion of lip 362) and an outer portion (remainder of 360), an upper surface of the inner portion (radially inner portion of lip 362) being lower than an upper surface of the outer portion (see fig 5), an upper surface of the middle portion being lower than the upper surface of the inner portion (it is noted that portions are imaginary divisions of the whole and 360 may be divided in imaginary portions as claimed) [fig 5 & 0035]; a second ring (secondary focus ring, 380) disposed on the upper surface of the middle portion (radially outer portion of lip 362) so as to surround a substrate placed on the central portion of the substrate support (see fig 5), the second ring (380) being surrounded by the outer portion of the first ring (see fig 5) [fig 5 & 0035].
Hatamura does not specifically teach the substrate support including an electrostatic chuck, the electrostatic chuck having a central portion and a peripheral portion surrounding the central portion; a first ring disposed on the peripheral portion of the electrostatic chuck.
Koshiishi teaches a substrate support including an electrostatic chuck (14a/14b), the electrostatic chuck (14a/14b) having a central portion (14a) and a peripheral portion (14b) surrounding the central portion (14a) fig 1, 4 & 0029-0030, 0056]; a first ring (12) 
	Hatamura and Koshiishi are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the electrostatic chuck of Hatamura to be positioned as in Koshiishi because such is an effective mechanism for clamping the first ring so that a cooling effect is obtained and floating is prevented [Koshiishi – 0018].
	Hatamura modified by Koshiishi does not specifically disclose the peripheral portion of the electrostatic chuck having first through-holes; the middle portion of the first ring having second through-holes extending from the upper surface of the middle portion to a lower surface of the middle portion; lift pins respectively extending through the first through-holes and the second through-holes; and one or more shift mechanisms.
Rice teaches structures below the inner focus ring (edge ring, 732) having through-holes (holes through 706/812/806) [fig 7-8A & 0051, 0054]; lift pins (push pins, 733) extending through the through-holes (holes through 706/812/806) [fig 7-8A & 0051, 0054]; and one or more shift mechanisms (736/737) [fig 7 & 0053].
Modified Hatamura and Rice are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Hatamura with lift pins and one or more shift mechanisms, as in Rice, to facilitate transfer of the inner focus ring in order to optimize results of a specific process and to enable the apparatus to run longer between clean cycles [Rice – 0058].
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The claim limitations “to perform a first movement control and a second movement control, the first movement control vertically shifting the lift pins with a first stroke to adjust an upper surface of the inner focus ring at the same height as an upper surface of the outer portion of the outer focus ring in response to consumption of the inner focus ring, the second movement control vertically shifting the lift pins with a second stroke longer than the first stroke to transfer and replace the second ring” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
10.	Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatamura et al (US 2007/0000614) in view of Koshiishi et al (US 2003/0106647) and Rice et al (US 2017/0213758) as applied to claims 1-8 and 11-16 above, and further in view of Wang et al (US 2004/0134617).
The limitations of claims 1-8 and 11-16 have been set forth above.
Regarding claims 9-10:
	Modified Hatamura teaches an inner focus ring (380) [fig 5 & 0035].
	Modified Hatamura does not specifically disclose an upper end of an inner peripheral surface of the inner focus ring has a chamfered upper inner corner; and a height of an upper face of the inner focus ring is lower at an inner side of the inner focus ring than that at an outer side of the inner focus ring. 
	Wang teaches an upper end of an inner peripheral surface of the inner focus ring (82) has a chamfered upper inner corner (tapered inner surface, 80) [fig 4A, 6A & 0033]; and a height of an upper face of the inner focus ring is lower (see fig 4A) at an inner side of the inner focus ring (height between 84/86) than that at an outer side of the inner focus ring (height between 76/78) [fig 4A, 6A & 0033].
	Modified Hatamura and Wang are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the inner peripheral surface of the inner focus ring of modified Hatamura to have a chamfered upper inner corner, as in Wang, to prevent or substantially reduce accumulation of material on the inner peripheral surface of the inner focus ring thereby eliminating or reducing peeling and prolonging operational intervals between maintenance or cleanings [Wang – 0019].
	
Response to Arguments
11.	Applicant's arguments, see Remarks, filed 09/09/2021, with respect to the rejection of claim(s) 1-16 under 35 USC 103 have been fully considered but they are not persuasive.
	Applicant argues that Rice fails to teach the limitations directed to the o-rings.
	In response, examiner disagrees. O-rings are clearly depicted in the through holes of the stage in figure 7.
	Applicant’s arguments directed to the movement of the lift pins are not persuasive. It is noted that these limitations are directed to an intended use. Apparatus must be differentiated from the prior art in terms of structure. 
	Applicant presents no additional arguments with respect to claims 11 and 16. However, it is noted that said claims have no limitations directed to o-rings. Moreover, with regards to the portions of the outer focus ring / first ring, it is noted that portions are imaginary divisions of a whole. 360 of Hatamura may be divided in imaginary portions as claimed.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Endoh et al (US 2004/0134618) and Muto et al (US 2004/0168640) teaches a plasma processing apparatus [fig 6 and 1A, respectively].
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Benjamin Kendall/Primary Examiner, Art Unit 1718